UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                 1/25/2019
                                                              :
 THE CARLTON GROUP, LTD.,                                     :
                                              Plaintiff,      :
                                                              :     16 Civ. 6649 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 MIRABELLA SG SpA,                                            :
                                                              :
                                              Defendant. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff, The Carlton Group, Ltd. (“Carlton”), brings this breach of contract action under

New York law seeking payment for financial services it performed for Defendant Mirabella SG

SpA (“Mirabella”) under the terms of the parties’ “Exclusive Debt and Equity Advisory

Agreement” (the “Agreement”) After the parties cross-moved for summary judgment, in an

Opinion and Order (“Opinion”), Defendant’s motion for summary judgment was granted, and

Plaintiff’s motion for summary judgment was denied. Plaintiff moves for reconsideration. For

the following reasons, Plaintiff’s motion is DENIED.

        Familiarity with the Opinion, the underlying facts and procedural history is assumed.

        STANDARD

        “A motion for reconsideration should be granted only when [a party] identifies an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (internal quotation marks omitted); accord

Impax Labs., Inc. v. Turing Pharm. AG, No. 16 Civ. 3241, 2018 WL 4007641, at *3 (S.D.N.Y.

Aug. 21, 2018). The standard “is strict, and reconsideration will generally be denied unless the
moving party can point to controlling decisions or data that the court overlooked.” Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal quotation marks

omitted); accord In re Effecten-Spiegel AG, No. 18 Misc. 93, 2018 WL 3812444, at *3

(S.D.N.Y. Aug. 10, 2018). A motion for reconsideration is “not a vehicle for relitigating old

issues, presenting the case under new theories, securing a rehearing on the merits, or otherwise

taking a second bite at the apple.” Id. (internal quotation marks omitted). The decision to grant

or deny a motion for reconsideration, whether under Local Rule 6.3, Rule 59(e) or 60(a), rests

within “the sound discretion of the district court.” See Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir.

2009) (internal quotation marks omitted); accord Reynolds v. Hearst Commc’ns, Inc., No. 17

Civ. 6720, 2018 WL 1602867, at *1 (S.D.N.Y. Mar. 29, 2018).

          DISCUSSION

          Plaintiff brought this action seeking payment under the Agreement of either a (1)

Restructuring Fee and Retainer Fee, or (2) Commission. 1 Plaintiff seeks reconsideration of two

aspects of the Opinion on the ground of clear error. The first is the holding that Plaintiff

abandoned its claim to a Restructuring Fee by expressly and repeatedly stating on summary

judgment that it was not pursuing a Restructuring Fee. The second is the holding that Plaintiff

was entitled to an Equity Commission, but that under the Agreement the amount of such

commission was zero. Neither holding warrants reconsideration.

          A.     Abandonment

          “[A] partial response arguing that summary judgment should be denied as to some claims

while not mentioning others [that are the subject of the summary judgment motion] may be

deemed an abandonment of the unmentioned claims.” Jackson v. Fed. Exp., 766 F.3d 189, 195



1
    All capitalized terms used but not defined in this opinion are defined as in the Agreement.
                                                   2
(2d Cir. 2014) (citing Fed. R. Civ. P. 56(c)); accord Kovaco v. Rockbestos-Surprenant Cable

Corp., 834 F.3d 128, 143 (2d Cir. 2016). “Where abandonment by a counseled party is not

explicit but such an inference may be fairly drawn from the papers and circumstances viewed as

a whole, district courts may conclude that abandonment was intended.” Jackson, 766 F.3d at

196.

       The Court did not commit clear error in holding that Carlton abandoned its Restructuring

Fee claim. Carlton’s abandonment was explicit and unequivocal. In its moving papers, Carlton

stated that it was pursuing a Commission and not a Restructuring Fee: “Defendant has asserted

55 ‘statements of fact’ which Plaintiff disputes . . . . None of these ‘facts’ are material because

Plaintiff’s claim is for a ‘financing commission’ not a ‘Restructuring Fee.’” Carlton further said:

“Carlton’s arguable non-entitlement to the separate Restructuring Fee due under § 3(F) is of no

moment – if true, that provides no defense and is utterly non-responsive to Carlton’s claim under

§§ 3(B) and (C).” Carlton even explained why it is not entitled to a Restructuring Fee: “Since,

here, the parties agree that the financing transaction that took place with the Existing Lenders did

not involve even a ‘penny’ of discount, there was no ‘Restructuring.’”

       Carlton was not required to move for summary judgment on its entitlement to a

Restructuring Fee in the alternative to a Commission. However, to avoid a concession, Carlton

was obligated -- but failed -- to oppose Defendant’s motion for summary judgment as to the

Restructuring Fee. Jackson, 766 F.3d at 195. Defendant challenged the claim in a section of its

moving papers titled, “Undisputed Evidence Establishes that Carlton Is Not Entitled to a

Restructuring Fee.” Carlton refused to dispute the issue and instead reiterated: “Carlton is not

now pursuing a Restructuring Fee, let alone the Minimum Restructuring Fee.” Carlton explained

why it had previously -- but “not now” -- sought a restructuring fee; it had been “unaware that



                                                  3
the [financing] did not include a discount. . .[but] in discovery definitively learned that no

discount was involved.” Since Carlton explicitly stated that it was no longer pursuing a

Restructuring Fee, and explained more than once why it believed it was not entitled to such a fee

(the financing did not involve a discount), the Court properly held that Carlton had abandoned its

Restructuring Fee claim.

       Carlton’s two arguments to the contrary are unavailing. First, Carlton argues that the

parties’ Joint Statement of Material Facts and its opposition to Defendant’s summary judgment

motion dispute Defendants’ allegations that the Gatehouse Commitment was not a bona fide

commitment eligible for a Restructuring Fee. Carlton argues that “[t]here was no reason for

Plaintiff to include . . . extensive argument in it memorandum of law [about the Gatehouse

Commitment] if . . . Plaintiff was abandoning its alternative claim for a minimum Restructuring

Fee.” Although Plaintiff’s Motion for Reconsideration characterizes its discussion of the

Gatehouse Commitment as supporting an “alternative claim” for a Restructuring Fee, its

opposition to Defendant’s motion states otherwise. In its opposition, Plaintiff called the

Gatehouse Commitment a “red herring” because the “Gatehouse Commitment is only Relevant

to Determining the Amount of Restructuring Fee, and None is Now being Claimed.” Plaintiff’s

opposition also states that “Carlton is not now seeking a Restructuring Fee, let alone the €2,500,000

minimum Restructuring Fee [which was due under the Amendment to the Agreement upon the

delivery of a Gatehouse Commitment]. In consequence, the ‘bona fides’ of the Gatehouse

Commitment are immaterial.” Based on these statements, the Court did not deduce that Plaintiff’s

position concerning the Gatehouse Commitment reflected any intention to pursue a Restructuring

Fee claim.

       Second, Carlton argues that the Court erroneously applied controlling New York law

because courts presume a contract claim has been abandoned under state law only if there is
                                                  4
“waiver, release, estoppel or an ‘election of remedies.’” By way of support, Plaintiff cites New

York case law that cautions against applying waiver or estoppel unless there is a clear

manifestation of intent to set aside a contractual protection. This argument is misplaced. In

those cases, courts attempted to understand from parties’ behavior prior to the lawsuit whether

they abandoned a contractual protection. As a result, courts focused on whether a party modified

the substance of a contractual agreement through its conduct. See Gilbert Frank Corp. v. Fed.

Ins. Co., 520 N.E.2d 512, 514 (N.Y. 1988) (settlement negotiations between an insured and its

insurer after the expiry date on an insurance policy is not sufficient evidence that the insurer

waived the limitations period set out in the policy); Stoetzel v. Wappingers Cent. Sch. Dist., 499

N.Y.S.2d 788, 789 (2d Dep’t 1986) (holding that the plaintiff did not waive a judicial remedy

when he abandoned a grievance procedure dictated by his collective bargaining agreement at an

early stage and filed a court complaint instead). In contrast, here, the relevant question is

whether Plaintiff’s conduct during litigation evidenced an intent not to pursue a particular

contractual claim in court. See, e.g., Lykins v. IMPCO Techs., Inc., No. 15 Civ. 2102, 2018 WL

3231542, at *12 (S.D.N.Y. Mar. 6, 2018) (holding that the plaintiffs abandoned their breach of

contract claims by failing to respond to them in their opposition to defendant’s summary

judgment); Chefs Diet Acquisition Corp. v. Lean Chefs, LLC, No. 14 Civ. 8467, 2016 WL

5416498, at *8 (S.D.N.Y. Sept. 28, 2016) (same). Since Plaintiff’s moving papers and

opposition establish that it did not intend to pursue -- in the alternative or otherwise -- its

Restructuring Fee claim, the Court did not commit clear error in concluding that Carlton had

abandoned it.

        B.      Calculation of the Equity Commission




                                                   5
       In its motion for reconsideration, Plaintiff argues that the Court miscalculated the Equity

Commission it was due on the “new money” portion of the Mirabella-Aareal Agreement. Under

the Mirabella-Aareal Agreement, Mirabella’s lender extended the maturity dates on Mirabella’s

existing debt and issued it a new loan of €6,878,947 (“Aareal New Loan”).

       The contract language in question states in relevant part that, if Defendant accepts a

Commitment for subordinate financing, then Defendant must pay Plaintiff an Equity

Commission of 2% “of the maximum amount of the Commitment for funds in excess of 60% of

the total project capitalization.” Plaintiff argued on summary judgment that this provision means

that Plaintiff is entitled to an Equity Commission on 40% of the total project capitalization (i.e.,

the total financing), regardless of the percentage of actual junior or senior financing obtained.

See Dkt. 85 at 17 n.11. Defendant argued a different interpretation, and the Court agreed, that

the “in excess” language means that no Equity Commission was due to Plaintiff on the Aareal

New Loan because it was not more than 60% of the total financing. Both parties agreed that the

terms of the contract are unambiguous and that the matter was ripe for summary judgment.

       In its Motion for Reconsideration, Plaintiff repeats its interpretation from the summary

judgment motions, but Plaintiff in effect now argues a new and alternative contract

interpretation. The new interpretation makes the Equity Commission dependent on whether the

equity commitment is in the junior 40% of the capital stack. The result, Plaintiff argues, is that it

is entitled to a 2% Equity Commission on the amount of the Aareal New Loan, because that loan

was in the junior 40% of the capital stack.

       This argument fails for two reasons. First, it offers a new interpretation of the

Agreement, resulting in a new amount of Equity Commission, from what Plaintiff argued during

summary judgment motions. “It is well-settled that Rule 59 is not a vehicle for relitigating old



                                                  6
issues, presenting the case under new theories, securing a rehearing on the merits or otherwise

taking a ‘second bite at the apple.’” Analytical Surveys, 684 F.3d at 52 (internal quotation mark

omitted).

        Second, the new interpretation is based on custom and practice, but there is no custom

and practice evidence in the record, except a website that Plaintiff cites for the first time in its

memorandum in support of the motion for reconsideration. Under New York law, the party

seeking to establish custom and practice must put forward competent evidence that creates a

genuine dispute of material fact as to whether “(1) the term in question has a fixed and invariable

usage and (2) that the party sought to be bound was aware of the custom or that the custom’s

existence was so notorious that it should have been aware of it.” SR Int’l Bus. Ins. Co., Ltd. v.

World Trade Ctr. Properties, LLC, 467 F.3d 107, 134 (2d Cir. 2006) (internal quotation marks

omitted) (applying New York law); accord J.P. Morgan Inv. Mgmt. Inc. v. AmCash Grp., LLC,

966 N.Y.S.2d 23, 24 (1st Dep’t 2013).

        Plaintiff did not present evidence on summary judgment that the phrase “in excess of

60% of the total project capitalization” is invariably understood to refer “to the ‘location’ of the

equity funding in the project debt stack,” and that this understanding was so notorious that

Defendant should have been aware of it. Similarly, on its motion for reconsideration, Plaintiff

does not point to any evidence in the record. Instead, it includes a chart “for illustrative

purposes” showing “how the real estate industry views ‘slices’ of total project financing.” As the

record contains no evidence to support Plaintiff’s latest interpretation, much less that the

interpretation is “fixed and invariable,” nor that Mirabella had actual or constructive knowledge

of the interpretation, the motion for reconsideration fails. Whatever the merits of Plaintiff’s

argument, it is too late to begin to develop it now.



                                                   7
       CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Reconsideration is DENIED. The

Clerk of Court is respectfully directed to close the motion at Docket Number 88.

Dated: January 25, 2019
       New York, New York




                                               8
